IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                   No. 13-0967V
                                                                Filed: May 20, 2015
                                                               (Not to be published)

*************************
BENJAMIN FOLLEN,                          *
                                          *
                   Petitioner,            *   Attorneys’ Fees and Costs; Stipulation
      v.                                  *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                   Respondent.            *
****************************
Howard Scott Gold, Esq., Gold Law Firm, LLC, Wellesley Hills, MA for petitioner.
Claudia Gangi, Esq., U.S. Dep’t. of Justice, Washington, DC for respondent.

                                          DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

       In this case under the National Vaccine Injury Compensation Program,2 I issued
a Decision on March 26, 2015, dismissing this Petition pursuant to petitioner’s motion to
dismiss filed on March 25, 2015. On April 30, 2015, petitioner filed a motion for
attorney’s fees. Subsequently, on May 20, 2015, the parties filed a Stipulation of Fact
concerning attorneys’ fees and costs. Pursuant to General Order #9, petitioner’s
counsel also represented that petitioner incurred no out-of-pocket expenses in this
matter.

     The parties’ stipulation indicates that respondent does not object to the amended
amount of $14,137.82 that petitioner is requesting for attorneys’ fees and costs.
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).




 
 



      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award:

                            a lump sum of $14,137.82 in the form of a check payable jointly to
                             petitioner and petitioner’s attorney, Howard Scott Gold, Esq., for
                             petitioner’s attorneys’ fees and costs.

              The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                               /sThomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
3

See Vaccine Rule 11(a).




                                                                      2